Citation Nr: 1001435	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative changes of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 
percent for right leg radiculopathy.

3.  Entitlement to an initial compensable disability rating 
for residuals of a right foot fracture.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a right index 
finger disability.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from October 
1980 to October 1983 and from January 2003 to November 2004.  
He also had various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) while 
serving in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Columbia, 
South Carolina VA Regional Office (RO) which granted the 
Veteran's service connection claim for residuals of a right 
foot fracture and assigned an initial noncompensable 
disability rating for that condition.  This rating decision 
also denied his service connection claims for an acquired 
psychiatric disorder, bilateral hearing loss, a right index 
finger condition and diabetes mellitus.

In addition, the Veteran appeals from a June 2006 rating 
decision of the Columbia, South Carolina RO which granted his 
service connection claim for a lumbar spine condition and 
assigned an initial disability rating of 40 percent.  A 
September 2007 rating decision of the same RO assigned a 
separate disability rating of 20 percent for his right lower 
extremity radiculopathy, among other claims.

The Veteran failed to appear for a RO (Travel Board) hearing 
scheduled in October 2008.

The issues of entitlement to an increased initial compensable 
disability rating for residuals of a right foot fracture and 
service connection for a right index finger disorder, an 
acquired psychiatric condition, bilateral hearing loss and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran withdrew his increased rating claims for 
degenerative changes of the lumbar spine and right lower 
extremity radiculopathy in a September 2007 letter.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal of his increased rating claims for degenerative 
changes of the lumbar spine and right lower extremity 
radiculopathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in a November 2007 letter that he 
wished to withdraw his claims of entitlement to an increased 
disability rating for degenerative changes of the lumbar 
spine and right lower extremity radiculopathy.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or 
by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to these claims and 
there remain no allegations of errors of fact or law for 
appellate consideration.  As such, the Board does not have 
jurisdiction to review his claims of entitlement to an 
increased disability rating for degenerative changes of the 
lumbar spine and right lower extremity radiculopathy and 
these claims are dismissed.


ORDER

The claim of entitlement to an increased disability rating 
for degenerative changes of the lumbar spine is dismissed.

The claim of entitlement to an increased disability rating 
for right lower extremity radiculopathy is dismissed.


REMAND

The Veteran reported in an October 2007 VA treatment note 
that he had been recently approved for SSA benefits but did 
not indicate the basis of that benefit award.  The actual 
decision by SSA, and the medical records on which that 
decision was based, are not of record. These records are 
potentially pertinent to the claims of entitlement on appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Also, under VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A December 2004 VA psychiatric examiner, following an 
examination and a review of the Veteran's claims file, noted 
probable malingering and did not diagnosis the Veteran as 
suffering from a current psychiatric disorder.  However, 
subsequent treatment records document that the Veteran has 
been diagnosed with a variety of psychiatric conditions, 
including PTSD and depressive disorder.  The scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In view of the new diagnoses, the Veteran should be 
afforded a new VA psychiatric examination at this point to 
determine whether there is a relationship between the 
Veteran's current acquired psychiatric condition and his 
service.

A VA auditory examination conducted in December 2004 is also 
inadequate.  This examiner noted that a previous audiogram 
was not available for review, but review of the Veteran's 
claims file revealed the results of numerous audiograms in 
his Army service treatment records and National Guard 
treatment records, including one such audiogram dated in 
November 2004.  Because the examiner obviously failed to 
consider the evidence contained in the claims file, a new 
audiology examination is required to determine whether there 
is a relationship between the Veteran's current bilateral 
hearing loss and his service.

The Veteran is notified that these examinations are necessary 
to evaluate his claims.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits. Any records received should be 
associated with the claims folder.  All 
efforts to obtain these records should be 
documented in the claims file.

2.  Thereafter, the Veteran should be 
afforded an examination by a psychiatrist 
or psychologist to determine the nature 
and etiology of any current acquired 
psychiatric disorder.

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should also record the Veteran's 
subjective account regarding the onset and 
nature of the claimed disorders.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion with respect to each of 
the diagnosed psychiatric disorders as to 
whether there is a 50 percent or better 
probability that such disorder is 
etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

It the Veteran is diagnosed with PTSD, the 
examiner should specify the underlying 
traumatic events on which such diagnosis 
is made.

3.  The Veteran should also be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hearing loss.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should also record the Veteran's 
subjective account regarding the onset and 
nature of the claimed disorders.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an as to whether there is a 50 
percent or better probability that the 
Veteran's claimed bilateral hearing loss 
is etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

4.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or AMC should adjudicate 
the Veteran's claims on a de novo basis.  
If any of the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.       

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


